DETAILED CORRESPONDENCE
Application Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Claims 1-2, 4-5, 10, and 70-84 are pending.
Election/Restrictions
3.	Applicant's election with traverse of Group I and species of pathway (17) in the reply filed on 11/03/2021 is acknowledged.  The traversal is on the ground(s) that a thorough search of the claims of either group will likely reveal art relevant to the examination of the claims of the other group, and division of the claims into these groups would result in duplicative searches. This is not found persuasive because as stated in the restriction requirement mailed on 05/03/2021, the non-naturally occurring microbial organism can be used in other process such as in vitro biochemical assays, and the methods of producing 1,3-butanediol can be accomplished by other organisms, which would require searches that encompass the wide breadth of both groups of distinct inventions.  Accordingly, there is an examination burden if restriction were not required.  It is also noted that applicants have elected the invention of Group I, which as stated in the restriction requirement, when applicant elects claims directed to the product, and all product claims are subsequently found allowable, withdrawn process claims that include all limitations of the allowable product claims should be considered for rejoinder.
The requirement is still deemed proper and is therefore made FINAL.
4.	Claims 10, 70-72, and 77-84 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or 02/23/2018.
	Claims 1, 2, 4, 5, and 73-76 are pending and examined on the merits.  Claims 1, 2, 4, 5, and 73-76 will be examined to the extent that they read on pathway (17), encompassing a 3-ketoacyl-ACP synthase, acetoacetyl-CoA:ACP transferase, 3-hydroxybutyryl-CoA reductase (aldehyde forming), acetoacetyl-CoA reductase (ketone reducing), and 3-hydroxybutyraldehyde reductase.
Priority
5.	Acknowledgement is made of this continuation of U.S. Non-provisional Application No. 14/935,182, filed on 11/06/2015, which is a continuation of U.S. Non-provisional Application No. 13/588,971, filed on 08/17/2012, which claims domestic priority to US Provisional Applications 61/525659, 61/530885, 61/535264, and 61/645509 filed 08/19/2011, 09/02/2011, 09/15/2011, and 05/10/2012, respectively.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
	The disclosure of the prior-filed application, Application No. 61/525,659, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 Provisional Application No. 61/525,659 discloses a non-naturally occurring microbial organism comprising an acetoacetyl-CoA reductase and a 3-hydroxybutyryl-CoA reductase, but fails to provide descriptive support for “3-ketoacyl-ACP synthase”, “acetoacetyl-CoA:ACP transferase”, “acetoacetyl-CoA reductase (ketone reducing)”, “3-hydroxybutyryl-CoA reductase (aldehyde forming)”, and ‘3-hydroxybutyraldehyde reductase”.  Support for these limitations can be found in Provisional Application No. 61/530,885, filed on 09/02/2011.  Accordingly, the effective filing date of the claimed invention is 09/02/2011, the filing of the ‘885 application.
Drawings
6.	The Drawings filed on 01/13/2020 are acknowledged and accepted by the examiner.
Specification
7.	The specification is objected to for the following minor informalities.  The status of U.S. Patent Application No. 14/935,182 does not reflect the abandonment of this application in paragraph 0001 of the specification as filed.  Appropriate correction is suggested.
Claim Rejections – Improper Markush Grouping
8.	Claims 1, 2, 4, 5, and 73-76 are rejected under the judicially approved “improper Markush grouping” doctrine.  See Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162 (Feb. 9, 2011), page 7166.
Claims 1 (claims 2, 4, 5, and 73-76 dependent therefrom) are rejected as being an “improper Markush grouping” because the members of the Markush do not share a “single structural similarity”.  Claim 1 is a “Markush”-type claim that recites a plurality of enzyme 
	When an examiner determines that the species of a Markush group do not share a single structural similarity or do not share a common use, then a rejection on the basis that the claim contains an “improper Markush grouping” is appropriate.  In this case, the enzyme sets of (1)-(33) do not share a “single structural similarity” because each of the enzyme sets is a distinct set of enzymes having distinct structures and enzymatic activities.
Claim Rejections - 35 USC § 112(b), or Second Paragraph
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim Rejections - 35 USC § 112(a), or First Paragraph
11.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

A.	Written Description
12.	Claims 1, 2, 4, 5, and 73-76 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as 
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
	Claims 1, 2, 4, 5, and 73-76 are drawn in relevant part to a genus of non-naturally occurring microbial organisms comprising at least one exogenous nucleic acids encoding 1,3-butanediol pathway enzymes expressed in a sufficient amount to produce 1,3-butanediol, wherein said 1,3-butanediol pathway comprises a a 3-ketoacyl-ACP synthase, acetoacetyl-
	In this case, the specification fails to disclose even a single representative species of the claimed genus of non-naturally occurring microbial organisms comprising at least one exogenous nucleic acids encoding 1,3-butanediol pathway enzyme expressed in a sufficient amount to produce 1,3-butanediol, wherein said 1,3-butanediol pathway comprises a 3-ketoacyl-ACP synthase, acetoacetyl-CoA:ACP transferase, 3-hydroxybutyryl-CoA reductase (aldehyde forming), acetoacetyl-CoA reductase (ketone reducing), and 3-hydroxybutyraldehyde reductase. Rather, the specification discloses in silico stoichiometric models of Escherichia coli metabolism that identify metabolic designs for biosynthetic production of butanediol that can be confirmed by construction of strains having the designed metabolic genotype [see p. 7, bottom bridging to the top of p. 8].  Furthermore, the specification discloses numerous possibilities of enzymes that are presumed to have activity to convert acetyl-CoA to butanediol via (see Figures 3, 4, 5, 7; paragraph 00106).  Furthermore, the specification fails to disclose a sufficient number of representative species of the infinite number of nucleic acids encompassed by the claims that encode enzymes in a 1,3-butanediol pathway that are not an a 3-ketoacyl-ACP synthase, acetoacetyl-CoA:ACP transferase, 3-hydroxybutyryl-CoA reductase 
There is no evidence of record that the enzymes a 3-ketoacyl-ACP synthase, acetoacetyl-CoA:ACP transferase, 3-hydroxybutyryl-CoA reductase (aldehyde forming), acetoacetyl-CoA reductase (ketone reducing), and 3-hydroxybutyraldehyde reductase are part of a natural microbial biosynthetic pathway in the biosynthesis of 1,3-butanediol. Instead, expressing the a 3-ketoacyl-ACP synthase, acetoacetyl-CoA:ACP transferase, 3-hydroxybutyryl-CoA reductase (aldehyde forming), acetoacetyl-CoA reductase (ketone reducing), and 3-hydroxybutyraldehyde reductase in a microbial organism appears to be a de novo pathway for production of 1,3-butanediol. In this regard, it is noted that the reference of Prather et al. (Curr. Opin. Biotechnol., 2008; examiner cited) discloses numerous challenges associated with constructing de novo metabolic pathways, including selection of the appropriate enzymes in a multi-step pathway, compatibility of the enzymes with the expression host and with each other, and the requirement to engineer one or more of the enzymes to achieve the desired activity on a given substrate [see p. 472, columns 1-2].  Prather et al. specifically teach that “while synthetic biology provides a complementary framework for de novo pathway design, it is unclear how well some of the core principles, for example, Abstraction, can be implemented [see p. 472, column 2, top]. See also the reference of Kizer et al. (Appl. Environ. Microbiol., 2008; examiner cited), which teaches that producing complex chemicals using synthetic metabolic pathways in microbial hosts is often complicated by deleterious interactions between pathway intermediates and the host cell metabolism [see p. 3229, abstract], noting that “… embedding a novel biochemical pathway in the metabolic network of a host cell can disrupt the subtle 
In this case, applicant’s disclosure appears to amount to a research plan for making the claimed invention. However, an adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004). Here, the disclosure fails to teach which combination of microbial organism, expression system, and two, three, four, five, six, seven, eight, nine, ten, or eleven exogenous nucleic acids encoding enzymes out of the numerous possibilities of nucleic acids will achieve production of 1,3-butandeiol when expressed in any microbe. In the absence of such disclosure, the claimed non-naturally occurring microbial organism cannot be said to have been described.
In the absence of even a single representative species of the claimed microbial organism and the high level of unpredictability in achieving a de novo biosynthetic pathway, one of skill in the art would not recognize that applicant was in possession of the claimed invention at the time of filing.
B.	Scope of Enablement
13.	Claims 1, 2, 4, 5, and 73-76 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an Escherichia coli or Saccharomyces cerevisiae transformed with exogenous nucleic acids encoding a 3-ketoacyl-ACP , does not reasonably provide enablement for all non-naturally occurring microbial organisms expressing any genes for producing 1,3-butanediol as encompassed by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
	“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
	The nature of the invention:  According to the specification, the reliance on petroleum based feedstocks for either acetylene or ethylene warrants the development of renewable feedstocks route to 1,3-butanediol.  The nature of the invention is non-naturally occurring microbial organisms comprising at least one exogenous nucleic acids encoding 1,3-butanediol pathway enzymes expressed in a sufficient amount to produce 1,3-butanediol, wherein said 
	The breadth of the claims:  Claims 1, 2, 4, 5, and 73-76 are drawn in relevant part to a non-naturally occurring microbial organisms comprising at least one exogenous nucleic acids encoding 1,3-butanediol pathway enzymes expressed in a sufficient amount to produce 1,3-butanediol, wherein said 1,3-butanediol pathway comprises a 3-ketoacyl-ACP synthase, acetoacetyl-CoA:ACP transferase, 3-hydroxybutyryl-CoA reductase (aldehyde forming), acetoacetyl-CoA reductase (ketone reducing), and 3-hydroxybutyraldehyde reductase.  In view of the transitional phrase "comprising", the claim is interpreted as "open and inclusive" and therefore the exogenous nucleic acid encoding a butadiene pathway enzyme is not limited to the pathway of (17) and can include nucleic acids encoding enzymes in addition to those in pathway (17).
The state of the prior art; The level of one of ordinary skill; and The level of predictability in the art: As noted above, there is no evidence of record that the enzymes a 3-ketoacyl-ACP synthase, acetoacetyl-CoA:ACP transferase, 3-hydroxybutyryl-CoA reductase (aldehyde forming), acetoacetyl-CoA reductase (ketone reducing), and 3-hydroxybutyraldehyde reductase are part of a natural microbial biosynthetic pathway in the biosynthesis of 1,3-butanediol. Instead, expressing the a 3-ketoacyl-ACP synthase, acetoacetyl-CoA:ACP transferase, 3-hydroxybutyryl-CoA reductase (aldehyde forming), acetoacetyl-CoA reductase (ketone reducing), and 3-hydroxybutyraldehyde reductase in a microbial organism appears to be a de novo pathway for production of 1,3-butanediol. In this regard, it is noted that the Curr. Opin. Biotechnol., 2008; examiner cited) discloses numerous challenges associated with constructing de novo metabolic pathways, including selection of the appropriate enzymes in a multi-step pathway, compatibility of the enzymes with the expression host and with each other, and the requirement to engineer one or more of the enzymes to achieve the desired activity on a given substrate [see p. 472, columns 1-2].  Prather et al. specifically teach that “while synthetic biology provides a complementary framework for de novo pathway design, it is unclear how well some of the core principles, for example, Abstraction, can be implemented [see p. 472, column 2, top]. See also the reference of Kizer et al. (Appl. Environ. Microbiol., 2008; examiner cited), which teaches that producing complex chemicals using synthetic metabolic pathways in microbial hosts is often complicated by deleterious interactions between pathway intermediates and the host cell metabolism [see p. 3229, abstract], noting that “… embedding a novel biochemical pathway in the metabolic network of a host cell can disrupt the subtle regulatory mechanisms that the cell has evolved over the millennia" [see p. 3229, column 1] and “[w]hile it can be relatively simple to determine that an engineered synthetic biochemical pathway is not functioning in the heterologous host, it is often a far more challenging task to determine exactly what is causing the problem” [p. 3237, column 2].  
The amount of direction provided by the inventor and The existence of working examples: The specification fails to disclose even a single working example of a non-naturally occurring microbial organisms comprising at least one exogenous nucleic acid encoding 1,3-butanediol pathway enzymes wherein said 1,3-butanediol pathway comprises a 3-ketoacyl-ACP synthase, acetoacetyl-CoA:ACP transferase, 3-hydroxybutyryl-CoA reductase (aldehyde in silico stoichiometric models of Escherichia coli metabolism that identify metabolic designs for biosynthetic production of 1,3-butanediol that can be confirmed by construction of strains having the designed metabolic genotype [see p. 7, bottom bridging to the top of p. 8].  Furthermore, the specification discloses numerous possibilities of enzymes that are presumed to have activity to convert acetyl-CoA to butanediol via (see Figures 3, 4, 5, 7; paragraph 00106).  Furthermore, the specification fails to disclose a single working example of the infinite number of nucleic acids encompassed by the claims that encode enzymes in a 1,3-butanediol pathway that are not a 3-ketoacyl-ACP synthase, acetoacetyl-CoA:ACP transferase, 3-hydroxybutyryl-CoA reductase (aldehyde forming), acetoacetyl-CoA reductase (ketone reducing), and 3-hydroxybutyraldehyde reductase.
In view of the scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability, and the state of the prior art, undue experimentation would be necessary for a skilled artisan to make and use the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Citation of Relevant Prior Art

	Burgard et al. (US Patent Application Publication 2010/0330635 A1, published 12/30/2010; examiner cited) teach a non-naturally occurring microbial organism having a 1,3-butandiol pathway having at least one exogenous nucleic acid encoding a 1,3-BDO pathway enzyme expressed in a sufficient amount to produce 1,3-BDO wherein said enzymes in the pathway are acetoacetyl-CoA reductase (ketone reducing), 3-hydroxybutyryl-CoA reductase (aldehyde forming), and 3-hydroxybutyraldehyde reductase by converting acetyl-CoA into acetoacetyl-CoA [see Abstract; paragraphs 0005, 0014], but is silent with respect to a 3-ketoacyl-ACP synthase and acetoacetyl-CoA:ACP transferase.
	Muramatsu et al. (US Patent Application Publication 2010/0285549 A1, published 11/11/2010; examiner cited) teach recombinant microorganisms such as E. coli comprising exogenous nucleic acids encoding an acetoacetyl-CoA synthase for synthesizing acetoacetyl-CoA from malonyl-CoA and acetyl-CoA for the production of butanol [see Abstract; paragraphs 0009-0011], but is silent with respect to a 3-ketoacyl-ACP synthase and acetoacetyl-CoA:ACP transferase.
Conclusion
15.	Status of the claims:
	Claims 1, 2, 4, 5, 10, and 70-84 are pending.
	Claims 10, 70-72, and 77-84 stand withdrawn pursuant 37 CFR 1.142(b).
	Claims 1, 2, 4, 5, and 73-76 are rejected.
	No claims are in condition for an allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.